Citation Nr: 0805875	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for fibromyalgia with 
immune system failure. 

2. Entitlement to service connection for irritable bowel 
syndrome.  

3. Entitlement to an increased rating for reflex sympathetic 
dystrophy of the right arm and hand (major), currently 
evaluated as 40 percent disabling. 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and her friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to 
December 1975 and again from June 1988 to December 1988. The 
veteran also had unverified active duty for training (ACDUTA) 
and inactive duty for training (INACDUTRA) service in the 
Army National Guard, Nevada Air National Guard, North 
Carolina Air National Guard, and the Air Force Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
fibromyalgia with immune system failure and irritable bowel 
syndrome and an increased rating for reflex sympathetic 
dystrophy of the right arm and hand (major). 


Effective March 4, 2003, the veteran is in receipt of a total 
disability evaluation (100 percent) based on individual 
unemployability. This is the maximum schedular evaluation 
available. 

As a matter of clarification, by rating decision dated in 
December 2005, an earlier effective date for the total rating 
was denied. Also denied were claims of service connection for 
a right shoulder disorder; a somatic psychiatric condition; 
as well as the veteran's application to reopen claims of 
entitlement to service connection for hypothyroidism; 
Horner's syndrome with sciatic discomfort; rheumatoid 
arthritis and osteoarthritis; spondylitic disease of the 
lumbar spine with radiculopathy and degenerative disc disease 
of the cervical spine with spondylosis and radiculopathy.

Because the veteran has not filed a notice of disagreement 
pertaining to these rating determinations, they are not 
before the Board for appellate review.  See 38 U.S.C.A. § 
7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].

The Board presently reopens and remands the claim of service 
connection for fibromyalgia with immune system failure; and 
remands the claim of entitlement to service connection for 
irritable bowel syndrome. The claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1. With resolution of the benefit of the doubt, reflex 
sympathetic dystrophy of the right arm and hand (major) is 
productive of incomplete severe paralysis. 


2. Since the August 2003 denial of the claim of service 
connection for fibromyalgia, the veteran has submitted 
evidence which raises a reasonable possibility of 
substantiating the claim, and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for reflex 
sympathetic dystrophy of the right arm and hand (major) are 
approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R § 4.124a, 
Diagnostic Code 8513 (2007).

2. New and material evidence has been submitted to reopen the 
claim of service connection for fibromyalgia. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in her possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v  Nicholson, 487 F.3d 881 (2007). In a letter dated 
in May 2004, the veteran was advised in accordance with the 
law. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess in 
March 2006. As to the issue presently appealed, the 
preponderance of the evidence is against this claim, and any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. 

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), it was held in part that if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA   must provide at least 
general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Subsequent to receipt of the veteran's claim for an increased 
rating for reflex sympathetic dystrophy in March 2003, she 
was provided notification of what evidence would substantiate 
her claim. In letters dated in December 2003, May 2004, and 
July 2005, she was advised of the types of evidence that 
would substantiate her claim. Although she was not advised in 
these letters of the rating criteria to be employed, she was 
so advised in a Supplemental Statement of the Case dated in 
February 2006. Thus, the veteran had actual knowledge of what 
was necessary to substantiate the claim, and post-
adjudicatory notice renders any facial non-compliance with 
Vazquez-Flores not prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claim. The 
record includes VA outpatient treatment records, and VA 
compensation examinations dated in June 2004. There are no 
known additional records to obtain.

The veteran was offered a VA hearing and testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing in March 2006. There is no known additional 
information to obtain. As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim. See 
38 C.F.R § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with her claim.




The Merits of the Claim - 
Increased Rating for Reflex Sympathetic Dystrophy 
of the right arm and hand (major)

By rating decision of March 1992, service connection for 
reflex sympathetic dystrophy of the right arm and hand 
(major) was granted. A 40 percent rating was awarded, 
effective September 16, 1991. A total rating based upon 
convalescence was awarded, effective January 15, 1992. The 
40 percent rating was reinstated, effective April 1, 1992. 
The veteran presently argues that the disorder has worsened, 
and an increased rating is warranted.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and a 70 percent disability evaluation 
will be granted on this basis.  38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R § 4.3.
In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The veteran complains of pain, tingling and an inability to 
continue to hold items. The record indicates that since the 
inception of the appellate period (i.e., since submission of 
the claim in March 2003), the veteran has been under constant 
medical care for increased symptoms associated with the 
right-sided reflex sympathetic dystrophy. Of particular note, 
a July 2003 VA treatment note indicated that the veteran was 
having increasingly poor balance associated with the reflex 
sympathetic dystrophy disorder. Although the veteran is also 
reported to be diagnosed with various other non-service-
connected right upper extremity disorders including carpal 
tunnel syndrome, rheumatoid and degenerative arthritis, and 
radiculopathy from cervical spine abnormalities, further 
medical inquiry would not substantially avail this inquiry. 

The veteran underwent a VA neurology examination in 
June 2004. She complained of pain in her right arm and more 
diffuse pain elsewhere. Numbness encompassed her right arm 
from her shoulder to her hand and took several minutes to 
recede. There was no tingling and she tended to drop items 
when her arm was numb. She stated she was unable to drive a 
standard transmission at that time. She related that she took 
medication in the morning for her neck and shoulder pain. She 
found this effective and needed it sometimes only once per 
week. Sometimes her symptoms in her right arm awakened her 
from her sleep. Physical examination revealed that on motor 
testing, her strength was briefly intact in the upper and 
lower extremities. Muscle stretch reflexes were 2+. Her gait 
favored her right leg. Her cerebellar and fine motor control 
were intact. Her sensation was decreased in the right C5-C6 
sensory distribution. This included the distal lateral 
forearm and wrist and the first three digits of her right 
hand on both the dorsal and palmar surfaces. The diagnostic 
impression was right upper extremity pain with a C5-C6 
dermatomal sensory loss. Her strength and reflexes were 
intact. The examiner stated that she may have a regional pain 
syndrome. There was also diffuse generalized pain of unclear 
origin.

Under Diagnostic Code 8513, (dominant extremity), when there 
is evidence of moderate incomplete paralysis, a 40 percent 
disability rating is assigned. Severe incomplete paralysis 
warrants a 70 percent disability rating. Where there is 
complete paralysis, of all radicular groups (dominant 
extremity), the maximum 90 percent disability rating is 
warranted. See 38 C.F.R. § 4.124, Diagnostic Code 8513.

Given the June 2004 VA neurological examination report, there 
can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
In order for a 90 percent disability rating to be assigned, 
the evidence would need approximate findings of a 
"complete" paralysis of the effected radicular group. 38 
C.F.R. § 4.124a, Diagnostic Code 8513. The veteran has not 
contended, and the evidence does not show, such severity. 


Reopening of the Claim
Service Connection for Fibromyalgia

The record reflects that by rating decision dated in August 
2003, service connection for fibromyalgia was denied. The 
veteran did not file a timely notice of disagreement as to 
the denial, and the decision is therefore final - its merits 
may not be reexamined in the absence of new and material 
evidence. 38 U.S.C.A. §§ 5108, 7104, 7105.  

Although the RO reopened and denied the claim on its merits 
in September 2004, whether new and material evidence is 
submitted is also a jurisdictional test - if such evidence is 
not submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies to claims to 
reopen filed on or after August 29, 2001. The amendment 
applies in this case as the appellant's claim to reopen was 
filed in  March 2003.  As previously, "new" evidence is 
that which was not previously of record.  However, by 
"material" is meant that the evidence raise a reasonable 
possibility of substantiating the claim, and which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2004).  As previously, the credibility 
of the evidence is presumed for the purpose of reopening.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's application for service connection was 
originally denied in August 2003 that there was no evidence 
linking the disorder to any incident of military service. 
Subsequent to that decision and as part of the current 
petition to reopen the claim, the veteran has submitted 
numerous articles and internet extracts which, in substance, 
relate that reflex sympathetic dystrophy may either cause or 
be a precursor to fibromyalgia. Wallin v. West, 11 Vet. App. 
509, 512-513 (1998).

This evidence is both "new," because it was not previously 
of record, and "material," because it suggests that the 
veteran's fibromyalgia may have been caused either in 
military service (concomitant with the development of reflex 
sympathetic dystrophy); or as a secondary result of reflex 
sympathetic dystrophy. See 38 C.F.R. § 3.310(a) (as to 
secondary service connection); Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

New and material evidence has thus been submitted, and the 
claim will be remanded for a comprehensive VA examination.




ORDER

A 70 percent rating for reflex sympathetic dystrophy of the 
right arm and hand is granted, subject to the statutes and 
regulations governing the payment of monetary awards.
  
New and material evidence having been received, the claim of 
entitlement to service connection for fibromyalgia is 
reopened. To this extent and to this extent only, the appeal 
is granted.


REMAND

Additional development is necessary with regard to the issues 
of service connection for fibromyalgia with immune system 
failure and entitlement to service connection for irritable 
bowel syndrome. 

As noted, the veteran has submitted various internet extracts 
and other treatise evidence indicating that service-connected 
reflex sympathetic dystrophy may have caused or have been a 
precursor to fibromyalgia. In addition, other evidence 
submitted indicates that irritable bowel syndrome may be a 
symptom of fibromyalgia. 

In order to resolve these issues, appropriate VA medical 
examinations will be directed. Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for fibroymyalgia 
and irritable bowel syndrome that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

2. After the passage of a reasonable 
amount of time, the RO/AMC will afford 
the veteran VA medical examinations, to 
be conducted by appropriately qualified 
physician(s), who will respond to the 
inquiries below. The claims folder, and a 
copy of this remand, will be made 
available to the examiner(s) who must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand. The examiners will respond to the 
following inquiries:

a. Did the veteran's reflex 
sympathetic dystrophy cause or 
contribute to the development of 
fibromyalgia? In particular, was the 
development of reflex sympathetic 
dystrophy also accompanied by the 
development of fibromyalgia? The 
examiner must state the medical 
basis for any conclusions rendered, 
and if he or she cannot respond to 
this inquiry without resort to 
speculation, he or she should so 
state.

b. Did the veteran's reflex 
sympathetic dystrophy cause or 
contribute to the development of 
irritable bowel syndrome? In 
particular, was the development of 
irritable bowel syndrome also 
accompanied by the development of 
fibromyalgia? The examiner must 
state the medical basis for any 
conclusions rendered, and if he or 
she cannot respond to this inquiry 
without resort to speculation, he or 
she should so state.

The RO/AMC should take such additional development action as 
it deems proper with respect to the claims, including the 
conduct of any other appropriate VA examinations, and follow 
any applicable regulations and directives implementing the 
provisions of the VCAA as to its notice and development.  
Following such development, the RO/AMC should review and 
readjudicate the claims. 
If the RO/AMC determines that service connection is warranted 
for fibromyalgia, it should also ensure that adequate 
development is accomplished as to the issue of whether 
service connection is warranted for irritable bowel syndrome, 
as caused by the to-be-service-connected fibromyalgia. See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  If any such action does not resolve the claims, 
the RO/AMC shall issue the appellant a Supplemental Statement 
of the Case.  Thereafter, the case should be returned to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


